—In an action to foreclose a mortgage, the plaintiff appeals, as limited by its brief, (1) from stated portions of a judgment of the Supreme Court, Putnam County (Hickman, J.), entered October *69331, 2002, which, upon an order of the same court dated October 7, 2002, denying the plaintiffs motion, in effect, for summary judgment and granting the defendants’ motion, inter alia, to dismiss the complaint, dismissed the complaint, among other things, and (2) from so much of an order of the same court dated March 10, 2003, as, upon granting that branch of the plaintiffs motion which was for leave to reargue, adhered to its original determination.
Ordered that the judgment and order are affirmed insofar as appealed from, with one bill of costs.
Contrary to the plaintiff’s contention, the Supreme Court properly determined that the subject mortgage was usurious, and thus, void and unenforceable (see generally Hammelburger v Foursome Inn Corp., 54 NY2d 580 [1981]). Accordingly, the complaint was properly dismissed.
The plaintiff’s remaining contention is without merit. H. Miller, J.E, Goldstein, Adams and Cozier, JJ, concur.